Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Kevin M. Dillon, J.], entered July 18, 2008) to annul a determination of respondent. The determination terminated petitioner’s employment.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking, inter alia, to annul the determination terminating him from employment following a hearing pursuant to Civil Service Law § 75. We reject petitioner’s contention *979that the determination is not supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]). Rather, we conclude that the evidence presented at the hearing included “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (id. at 180). Contrary to the further contention of petitioner, he was not denied his right to a fair hearing by the admission of hearsay evidence (see generally Matter of Gray v Adduci, 73 NY2d 741, 742 [1988]; Matter of Gates of Goodness & Mercy v Johnson, 49 AD3d 1295 [2008]). Present—Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.